          Case 1:20-bk-11006-VK Doc 9-1 Filed 06/05/20 Entered 06/05/20 18:05:21                                                                    Desc
                           Adversary Proceeding Cover Sheet Page 1 of 2
B1040 (FORM 1040) (12/15)
                          ADVERSARY PROCEEDING COVER SHEET                                                                ADVERSARYPROCEEDING NUMBER
                                 (Instructions on Reverse)                                                                (Court Use Only)


PLAINTIFF(S)                                                                       DEFENDANT(S)
FR LLC                                                                             LEV INVESTMENTS, LLC; DMITRI LUDKOVSKI; RUVIN
                                                                                   FEYGENBERG; MICHAEL LEIZEROVITZ; SENSIBLE
                                                                                   CONSULTING AND MANAGEMENT, INC., AND DOES 1
                                                                                   THROUGH 100, INCLUSIVE

ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
Michael Shemtoub, Esq.                                                             Juliet Y. Oh (SBN 211414); jyo@lnbyb.com
Law Offices of Michael Shemtoub                                                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
4929 Wilshire Blvd., Suite 702                                                     10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90010                                                              Los Angeles, California 90067
                                                                                   Telephone: (310) 229-1234
                                                                                   Facsimile: (310) 229-1244

PARTY (Check One Box Only)                                                         PARTY (Check One Box Only)
 Debtor            U.S. Trustee/Bankruptcy Admin                                  Debtor            U.S. Trustee/Bankruptcy Admin
 Creditor          Other                                                          Creditor          Other
 Trustee                                                                           Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Notice of Removal of State Court Civil Action Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure
                                                                      NATURE OF SUIT
              (Number up to five (5) boxes starting with the lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
FRBP 7001(1) – Recovery of Money/Property                                          FRBP 7001(6) – Dischargeability (continued)

   11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                    (other than domestic support)
FRBP 7001(2) – Validity, Priority or Extent of Lien                                 65-Dischargeability - other

 21-Validity, priority or extent of lien or other interest in property            FRBP 7001(7) – Injunctive Relief

FRBP 7001(3) – Approval of Sale of Property                                         71-Injunctive relief – imposition of stay
                                                                                    72-Injunctive relief – other
 31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                   FRBP 7001(8) Subordination of Claim or Interest
FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                    81-Subordination of claim or interest
 41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                   FRBP 7001(9) Declaratory Judgment
FRBP 7001(5) – Revocation of Confirmation
                                                                                    91-Declaratory judgment
 51-Revocation of confirmation
                                                                                   FRBP 7001(10) Determination of Removed Action
FRBP 7001(6) – Dischargeability
                                                                                    01-Determination of removed claim or cause
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
 62-Dischargeability - §523(a)(2), false pretenses, false                         Other: VIOLATION OF THE AUTOMATIC STAY (11 U.S.C. § 362)
     representation, actual fraud
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement,               SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
     larceny                                                                        02-Other (e.g. other actions that would have been brought in state court
                                               (continued next column)                  if unrelated to bankruptcy case)
 Check if this case involves a substantive issue of state law                      Check if this is asserted to be a class action under FRCP 23
 Check if a jury trial is demanded in complaint                                   Demand:
Other Relief Sought:
        Case 1:20-bk-11006-VK Doc 9-1 Filed 06/05/20 Entered 06/05/20 18:05:21                                        Desc
                         Adversary Proceeding Cover Sheet Page 2 of 2

B1040 (FORM 1040) (12/15)
                      BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                         BANKRUPTCY CASE NO.
LEV INVESTMENTS, LLC                                   1:20-bk-11006-VK
DISTRICT IN WHICH CASE IS PENDING    DIVISIONAL OFFICE                  NAME OF JUDGE
CENTRAL                              SAN FERNANDO VALLEY DIVISION       HON. VICTORIA S. KAUFMAN
                                  RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                            DEFENDANT                          ADVERSARY PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING              DIVISIONAL OFFICE                 NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Juliet Y. Oh
DATE                                                PRINT NAME OF ATTORNEY (OR PLAINTIFF)
June 5, 2020                                        Juliet Y. Oh, Esq.




                                                      INSTRUCTIONS
        The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of all of
the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction
of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits
concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

         A party filing an adversary proceeding must also must complete and file Form104, the Adversary Proceeding Cover
Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic Case
Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the
cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.

        The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or
other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A
separate cover sheet must be submitted to the clerk for each complaint filed.

Parties and Defendants. Give the names of the parties to the adversary proceeding exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys if known.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not presented by an attorney, the
plaintiff must sign.
